Citation Nr: 0923585	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran had active naval service from January 1944 to May 
1946 and from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).  


FINDING OF FACT

The Veteran's service-connected disabilities, in combination, 
preclude him from obtaining and maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that, 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

Analysis

The Veteran is service-connected for multiple disabilities 
including the following: bilateral hearing loss, rated as 50 
percent disabling, chronic sinusitis with nasal polyps, rated 
as 30 percent disabling, loss of sense of smell associated 
with chronic sinusitis with nasal polyps, rated as 10 percent 
disabling, loss of sense of taste associated with chronic 
sinusitis with nasal polyps, rated as 10 percent disabling, 
and tinnitus, rated as 10 percent disabling.  The combined 
rating is 80 percent effective from August 2006.  The Veteran 
filed his claim for a TDIU in January 2007.

The Veteran contends that the combined effects of the 
service-connected disabilities render him unemployable.  The 
Veteran's DD 214 indicates that he has an 8th grade 
education.  The Veteran has explained that he would have 
liked to continue his education following service but as 
things happened he was unable to do so.  He has consistently 
reported that he worked in the years following service, for 
25 years in his own catering business and also in a chemical 
plant for 27 years.  He reported he retired in 2002 and has 
made additional money as a part time bartender at The 
American Legion.  He reported in connection with the TDIU 
claim that he had to give that work up due to his inability 
to hear customer orders.  In this regard, it is acknowledged 
that he has profound service-connected hearing loss.  
Moreover, he complains that the sinusitis, polyps, loss of 
sense of smell and taste have made it difficult for him to 
tolerate dust that is routinely in the streets or in a 
carpet.  He reports he has sore teeth, headaches and foul 
discharge from his nose due to the sinusitis and polyps, as 
well as ringing in his ears.  He also reports difficulty 
understanding people who speak to him, which causes him 
embarrassment.  

Despite these manifestations of service-connected 
disabilities, on VA examination in March 2007, the nurse 
practitioner found that the service-connected disabilities 
did not preclude the Veteran from sedentary or physical 
employment.  

The record is replete with references to frequent VA 
outpatient treatment for balance and gait difficulties and 
chronic pain in the lower extremities and the low back.  The 
Veteran has had surgery for spinal stenosis and is now 
getting around with the use of a motorized cart.  In a 
primary/managed care treatment note dated in January 2007, 
the Veteran's treating physician noted the Veteran had 
lamenectomy for spinal stenosis in 1994, and that he 
currently also had vestibular dysfunction which affected 
gait.  He complained that he looses balance when he closes 
his eyes.  He had been evaluated, including with an MRI, to 
determine whether he had a mass in the ear/ inner ear or nose 
area.  The assessment was gait abnormality, most likely 
multifactorial.  

The RO essentially denied a TDIU based on a determination 
that the Veteran was found not unemployable due to service-
connected disabilities in the March 2007 examination by the 
nurse practitioner.  It was indicated that the primary reason 
for unemployability was the mobility issue which was related 
to the back and unrelated to the service-connected 
disabilities.  However, the Veteran's treating VA doctor's 
assessment suggests in January 2007 that the cause of the 
mobility issue is multifactorial and involves the ear and 
thus the Board finds it at least partially related to the 
service-connected disabilities.  Thus, resolving reasonable 
doubt in the Veteran's favor, there is competent evidence 
that the service-connected disabilities combine to render the 
Veteran unemployable.  

The Board finds that due to the Veteran's educational and 
occupational background and in light of the manifestations of 
his service-connected disabilities, he has little realistic 
possibility of maintaining employment, which is supported by 
the overall VA treatment record and the Veteran's credible 
written statements as to the manifestations of the service-
connected disabilities.  

The Board concludes that the Veteran's service-connected 
disabilities are sufficient to preclude the Veteran from 
obtaining and maintaining any form of substantially gainful 
employment consistent with his education and employment 
background.  In addition, the combined rating for the 
service-connected disabilities is 80 percent.  Accordingly, 
entitlement to a TDIU is in order.


ORDER

A TDIU is granted, subject to the criteria governing the 
award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


